DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Applicant’s submission filed 27 December 2019, where:
Claims 1-27 are pending.
Claims 1-27 are rejected.
Information Disclosure Statement
3.	An information disclosure statement was submitted on 27 December 2019. The submission complies with the provisions of 37 CFR 1.97. Accordingly, the Examiner considered the information disclosure statement.
Claim Interpretation
4.	The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f), because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
“a sensor unit” in claims 19, 20, 23, and 24.
“a sensor manager” in claims 19, and 22.
Because these claim limitations are being interpreted under 35 U.S.C. § 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitations interpreted under 35 U.S.C. § 112(f) applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. § 112(f).
Drawings
5.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
In Figure 10, reference “1022”
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
6.	Claim 11 is objected to because of the following informalities: 
Claim 11, line 3, reads “having different a different”, which should read --having a different--.
Appropriate correction is required. 
Claim Rejections - 35 U.S.C. § 101
7.	The following is a quotation of 35 U.S.C. § 101, which reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
8.	Claims 1-27 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites a “method,” which is a process, one of the four statutory categories of patent eligible subject matter.
Claim 1, however, recites the limitations of generating training set data from the sensor data, and generating new configuration data including the new classifier. These limitations recite a “mathematical process”, one of the three groupings of abstract ideas. Thus, claim 1 recites an abstract idea. 
The abstract idea of claim 1 is not integrated into a practical application because the only other additional elements recited in claim 1 are (i) a cloud-based sensor configuration system, (ii) an electronic device, and limitations of (iii) receiving . . . sensor data . . . , training a new classifier with a machine learning process using the training set data, and outputting . . . data . . . . The adding of generic computer components to which the method operates does not integrate the exception into a practical application or provide significantly more. The limitations of data “receiving,” “training,” and “outputting” are insignificant extra-solution activities to the judicial exception, and cannot integrate the judicial exception into a practical application. Therefore, claim 1 is directed to the abstract idea. 
Finally, the additional elements, taken alone or in combination, do not represent significantly more than the abstract idea itself. Generally linking the abstract idea to a field of use (that is, a cloud-based sensor configuration system, or an electronic device) does not provide an inventive concept (MPEP § 2106.05(h)), where also executing instructions on a cloud-based computer architecture is a well-understood, routine, conventional activity (for example, “sensor assemblies communicate with a computer system 104, such as a server, server system, or cloud-based computing architecture.” (Agarwal ¶ 0084; see also, Specification at p. 9, lines 20-26 ). Also, receiving . . . sensor data . . . , and outputting . . . data . . . . are well-understood, routine, conventional activities. MPEP § 2106.05(d).II subsection i (note that “outputting” is akin to “transmitting”, which is a well-understood, routine, and convention activity). Also further, training a new classifier with a machine learning process using the training set data is an insignificant extra-solution activity (see Specification at p. 8, line 23, to p. 9, line 8). Additionally, there is no nexus between the field-of-use and generic computer components which, when taken alone or in combination, could provide an inventive concept nor significantly more than the abstract idea. Therefore, claim 1 is subject-matter ineligible.
Claims 2, 3, and 9 are dependent upon claim 1, and merely recite more details or specifics of the abstract idea by of determining the knowledge value of claim 1, and accordingly, is merely more specific to the abstract idea (claim 2: sensor data includes . . . ; claim 3: the new classifier is configured . . . to classify . . . ; claim 9: the classifier includes a decision tree model). Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Moreover, the claims merely recite well-understood, routine, and conventional activities (claim 3: the new classifier is configured to receive feature sets . . . ) See MPEP § 2106.05(d).II subsection i (referring to “receiving”). Thus, the claims are directed to a judicial exception as discussed in detail above with respect to claim 1.
Claim 4 recites the limitations of measuring an accuracy of the new classifier, comparing an accuracy of the new classifier to an accuracy of a current classifier currently installed in the sensor unit. These limitations recite a “mathematical process”, one of the three groupings of abstract ideas. Also, the claim recites ; and selecting the new classifier . . . based, in part, on the comparison . . . . This limitation recites a “mental step,” another of the three groupings of abstract ideas. Thus, claim 4 is directed to a judicial exception as discussed in detail above with respect to claim 1. 
Claims 5, 6, and 7 depend directly or indirectly from claim 1, and recite the limitations that recite certain mental steps. (MPEP § 2106.04(a)(2) subsection III (claim 5: selecting new filter settings for a filter of the sensor unit based on the sensor data . . . ; claim 6: selecting new feature set generation settings . . . ; claim 7: selecting new sampling rate data . . . .). Also, the claims recite additional elements (claim 6: an arithmetic logic unit). The adding of generic computer components to which the method operates does not integrate the exception into a practical application or provide significantly more. Thus, claims 5, 6, and 7 are directed to a judicial exception as discussed in detail above with respect to claim 1.
Claim 8 depends directly or indirectly from claim 1, and recites the limitation “replacing,” which is a form of “storing” directed to data gathering, is an insignificant extra solution activity (that is, replacing, in the sensor unit, current configuration data of the sensor unit with the new configuration data), MPEP § 2106.05(g), and also, the claim merely recites further details as to a data type, which is relates to a field of use and technological environment consideration (that is, . . . , wherein the current configuration data includes a current classifier). MPEP § 2106.05(h). Further, the claim limitation of “replacing,” which is a form of “storing” directed to data gathering, is a well-understood, routine, and conventional activity (that is, replacing, in the sensor unit, current configuration data of the sensor unit with the new configuration data), MPEP § 2106.05(g)(3). Therefore, claim 8 is directed to a judicial exception as discussed in detail above with respect to claim 1.
Claim 10 recites a “method,” which is a process, one of the four statutory categories of patent eligible subject matter.
Claim 10, however, recites the limitations of generating training set data from the sensor data, and comparing accuracies of the new classifiers with each other. These limitations recite a “mathematical process”, one of the three groupings of abstract ideas. The claim also recites the limitation of selecting one of the new classifiers . . . , which recites certain methods of organizing human activity (MPEP § 2106.04(a)(2)). Thus, claim 10 recites an abstract idea. 
The abstract idea of claim 10 is not integrated into a practical application because the only other additional elements recited in claim 10 are (i) a cloud-based sensor configuration system, (ii) an electronic device, and limitations of (iii) receiving . . . sensor data . . . , training a plurality of new classifiers with one or more a machine learning processes using the training set data, and outputting the selected new classifier . . . . The adding of generic computer components to which the method operates does not integrate the exception into a practical application or provide significantly more. The limitations of data “receiving” and “outputting” are insignificant extra-solution activities to the judicial exception, and cannot integrate the judicial exception into a practical application. Therefore, claim 10 is directed to the abstract idea. 
Finally, the additional elements, taken alone or in combination, do not represent significantly more than the abstract idea itself. Generally linking the abstract idea to a field of use (that is, a cloud-based sensor configuration system, or an electronic device) does not provide an inventive concept (MPEP § 2106.05(h)), where also executing instructions on a cloud-based computer architecture is a well-understood, routine, conventional activity (for example, “sensor assemblies communicate with a computer system 104, such as a server, server system, or cloud-based computing architecture.” (Agarwal ¶ 0084; see also, Specification at p. 9, lines 20-26 ). Also, receiving . . . sensor data . . . , and outputting . . . data . . . . are well-understood, routine, conventional activities. (MPEP § 2106.05(d).II subsection i (note that “outputting” is akin to “transmitting”, which is a well-understood, routine, and convention activity)). training a new classifier with a machine learning process using the training set data. (see Specification at p. 8, line 23, to p. 9, line 8). Also, there is no nexus between the field-of-use and generic computer components which, when taken alone or in combination, could provide an inventive concept nor significantly more than the abstract idea. Therefore, claim 10 is subject-matter ineligible.
Claims 11 and 12 depend directly or indirectly from claim 10, and recite limitations that are insignificant extra-solution activities to the judicial exception (claim 11: the selected new classifier is configured to receive input feature sets having different a different number of features . . . ; claim 12: the selected new classifier is configured . . . to classify . . . a context of the electronic device), and cannot integrate the judicial exception into a practical application wherein the selected new classifier is configured to receive input feature sets having different a different number of features than a current classifier currently installed in the sensor unit. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Moreover, the claims merely recite well-understood, routine, and conventional activities (claim 12: the selected new classifier is configured to receive features sets . . . .). See MPEP § 2106.05(d).II subsection i (referring to “receiving”). Therefore, claims 11 and 12 are directed to a judicial exception as discussed in detail above with respect to claim 1.
Claim 13 depends directly or indirectly from claim 10, and recites maintaining a staging buffer and a global data buffer, which is an insignificant extra-solution activities to the judicial exception directed to mere data gathering. MPEP § 2106.05(g)(3). Also, the adding of generic computer components (that is, “staging buffer, “global data buffer”) to which the method operates does not integrate the exception into a practical application or provide significantly more.
Claim 14 recites a “method,” which is a process, one of the four statutory categories of patent eligible subject matter.
Claim 14, however, recites the limitations of generating feature sets from the sensor signals by processing the sensor signals with the sensor unit in accordance with configuration data of the sensor unit, and classifying the feature sets by passing the feature sets through a classifier of the sensor unit. These limitations recite a “mathematical process”, one of the three groupings of abstract ideas. Thus, claim 14 recites an abstract idea. 
The abstract idea of claim 14 is not integrated into a practical application because the only other additional elements recited in claim 14 are (i) a cloud-based sensor configuration system, (ii) an electronic device, (iii) a sensor unit, and limitations of (iv) generating sensor signals . . . , outputting . . . sensor data based on the sensor signals, receiving . . . a new classifier based on the sensor data; and replacing the classifier with the new classifier. First, the adding of generic computer components to which the method operates does not integrate the exception into a practical application or provide significantly more. Second, the limitations of data “generating,” “outputting,” “receiving,” and “replacing” are insignificant extra-solution activities to the judicial exception directed to necessary data gathering and outputting, MPEP § 2106.05(g)(3) and cannot integrate the judicial exception into a practical application. Therefore, claim 14 is directed to the abstract idea. 
Finally, the additional elements, taken alone or in combination, do not represent significantly more than the abstract idea itself. Generally linking the abstract idea to a field of use (that is, a cloud-based sensor configuration system, an electronic device, and/or a sensor unit) does not provide an inventive concept (MPEP § 2106.05(h)), where also executing instructions on a cloud-based computer architecture is a well-understood, routine, conventional activity (for example, “sensor assemblies communicate with a computer system 104, such as a server, server system, or cloud-based computing architecture.” (Agarwal ¶ 0084; see also, Specification at p. 9, lines 20-26 ). Also, receiving . . . sensor data . . . , and outputting . . . data . . . . are well-understood, routine, conventional activities. (MPEP § 2106.05(d).II subsection i (note that “outputting” is akin to “transmitting”, which is a well-understood, routine, and convention activity)). Also further, training a new classifier with a machine learning process using the training set data. (see Specification at p. 8, line 23, to p. 9, line 8). Also, there is no nexus between the field-of-use and generic computer components which, when taken alone or in combination, could provide an inventive concept nor significantly more than the abstract idea. Therefore, claim 14 is subject-matter ineligible.
Claim 15 depends directly or indirectly from claim 14, and recites the limitation that the sensor data includes the feature sets. The claim merely recites more details or specifics of the abstract idea by of the sensor data of claim 14, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 14.
Claim 16 depends directly or indirectly from claim 14, and recites the limitation of generating . . . a respective label for each respective feature set with the electronic device . . . . The limitation recites certain methods of mental processes, MPEP § 2106.04(a)(2) subsection III, which is one of the three groupings of abstract ideas. The claim recites limitations which merely define the abstract idea (that is, . . . . wherein the sensor data includes the labels).Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 14.
Claim 17 depends directly or indirectly from claim 14, and recites other additional elements recited of (i) receiving new configuration data . . . , and (ii) replacing the configuration data . . . , where the limitations of data “receiving,” and “replacing” are insignificant extra-solution activities to the judicial exception, and cannot integrate the judicial exception into a practical application. See MPEP § 2106.05(d).II subsection i (referring to “receiving” and necessary data gathering (that is, “replacing” is “storing”). Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 14. 
Claim 18 depends directly or indirectly from claim 14, and merely recites more details or specifics of the abstract idea of the new configuration data of claim 14, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 14.
Claim 19 recites a “device,” which is an “article of manufacture” and one of the four statutory categories of patent eligible subject matter.
Claim 19, however, recites the limitations to generate features sets by processing the sensor signals, and to classify the feature sets by passing the feature sets through the classifier. These limitations recite a “mathematical process”, one of the three groupings of abstract ideas. Thus, claim 19 recites an abstract idea. 
The abstract idea of claim 19 is not integrated into a practical application because the only other additional elements recited in claim 19 are (i) a cloud communication interface, (ii) a cloud-based sensor configuration system, (iii) an electronic device, (iv) a sensor unit, (v) a sensor manager, and limitations of (vi) to generate sensor signals, to output . . . sensor data . . . , to receive . . . . data, and to replace . . . . First, the adding of generic computer components to which the method operates does not integrate the exception into a practical application or provide significantly more. Second, the limitations of data “to generate,” “to output,” “to receive,” and “to replace” are insignificant extra-solution activities to the judicial exception of mere data gathering, MPEP § 2106.05(d).II subsection i (note that “outputting” is akin to “transmitting”, which is a well-understood, routine, and convention activity) and cannot integrate the judicial exception into a practical application. Therefore, claim 19 is directed to the abstract idea. 
Finally, the additional elements, taken alone or in combination, do not represent significantly more than the abstract idea itself. Generally linking the abstract idea to a field of use (that is, a cloud communication interface, a cloud-based sensor configuration system, an electronic device, a sensor unit, and/or a sensor manager) does not provide an inventive concept (MPEP § 2106.05(h)), where also executing instructions on a cloud-based computer architecture is a well-understood, routine, conventional activity (for example, “sensor assemblies communicate with a computer system 104, such as a server, server system, or cloud-based computing architecture.” (Agarwal ¶ 0084; see also, Specification at p. 9, lines 20-26 ). Also, receiving . . . sensor data . . . , and outputting . . . data . . . . are well-understood, routine, conventional activities. MPEP § 2106.05(d).II subsection i (note that “outputting” is akin to “transmitting”, which is a well-understood, routine, and convention activity). Also, there is no nexus between the field-of-use and generic computer components which, when taken alone or in combination, could provide an inventive concept nor significantly more than the abstract idea. Therefore, claim 19 is subject-matter ineligible.
Claims 20, 21, 22, 23, and 24 depend directly or indirectly from claim 19, and merely recite more details or specifics of the sensor unit (claim 20: the sensor unit is a motion sensor unit including one or more motion sensors, wherein the sensor signals are motion sensor signals), the sensor data (claim 21: the sensor data includes the feature sets and a respective label for each feature set), the sensor manager (claim 22: sensor manager is configured to generate the labels, wherein each label corresponds to a classification of the corresponding feature set), and the new configuration data (claim 23: the sensor unit includes a configurable filter, wherein the new configuration data includes filter settings for the configurable filter) of claim 19, and accordingly, are merely more specific to the additional limitations. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception because they recite are insignificant extra-solution activities of mere data gathering (claim 22: sensor manager is configured to generate the labels, wherein each label corresponds to a classification of the corresponding feature set (that is, “generate the labels” is mere data output)). Also, the adding of generic computer components functioning in the intended manner to which the judicial exception operates does not integrate the exception into a practical application or provide significantly more (claim 20: the sensor unit is a motion sensor unit including one or more motion sensors, wherein the sensor signals are motion sensor signals; claim 22: sensor manager is configured to generate the labels . . . ; claim 23: the sensor unit includes a configurable filter . . . ). Thus, the claims are directed to a judicial exception as discussed in detail above with respect to claim 19. 
Finally, the additional elements, taken alone or in combination, do not represent significantly more than the abstract idea itself. (for example, “sensor assemblies communicate with a computer system 104, such as a server, server system, or cloud-based computing architecture.” (Agarwal ¶ 0084; see also, Specification at p. 9, lines 20-26 ). Additionally, there is no nexus between the field-of-use and generic computer components which, when taken alone or in combination, could provide an inventive concept nor significantly more than the abstract idea. Therefore, the claims are subject-matter ineligible.
Claim 25 recites a “process,” which is one of the four statutory categories of patent eligible subject matter.
Claim 25, however, recites the limitations generating feature sets based on the sensor signals, classifying the features sets with a classifier . . . , and generating . . . a new classifier based on the sensor data. These limitations recite a “mathematical process”, one of the three groupings of abstract ideas. Thus, claim 25 recites an abstract idea. 
The abstract idea of claim 25 is not integrated into a practical application because the only other additional elements recited in claim 25 are (i) a cloud-based sensor configuration system, (ii) an electronic device, (iii) a sensor unit, and limitations of (iv) generating sensor signals . . . , sending . . . sensor data . . . , outputting the new classifier . . . , and replacing the classifier . . . . First, the adding of generic computer components to which the method operates does not integrate the exception into a practical application or provide significantly more. Second, the limitations of data “generating,” “sending,” “sending,” “outputting,” and “replacing” are insignificant extra-solution activities to the judicial exception directed to mere data gathering and/or creation, and cannot integrate the judicial exception into a practical application. Therefore, claim 25 is directed to the abstract idea. 
Finally, the additional elements, taken alone or in combination, do not represent significantly more than the abstract idea itself. Generally linking the abstract idea to a field of use (that is, a cloud-based sensor configuration system, an electronic device, and/or a sensor unit) does not provide an inventive concept (MPEP § 2106.05(h)), where also executing instructions on a cloud-based computer architecture is a well-understood, routine, conventional activity (for example, “sensor assemblies communicate with a computer system 104, such as a server, server system, or cloud-based computing architecture.” (Agarwal ¶ 0084; see also, Specification at p. 9, lines 20-26 ). Also further, generating sensor signals . . . , sending . . . sensor data . . . , outputting the new classifier . . . , and replacing the classifier . . . are well-understood, routine, and conventional activities. MPEP § 2106.05(d).II subsection i. Also, there is no nexus between the field-of-use and generic computer components which, when taken alone or in combination, could provide an inventive concept nor significantly more than the abstract idea. Therefore, claim 25 is subject-matter ineligible.
Claims 26 and 27 depend directly or indirectly from claim 25, and merely recite more details or specifics of the electronic device, and merely broadly recite general devices (claim 26: the electronic device is a smart phone; claim 27: the electronic device is a smart watch), and accordingly, are merely more specific to the additional limitations. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claims are directed to a judicial exception as discussed in detail above with respect to claim 25. 
Claim Rejections - 35 U.S.C. § 103
9.	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
12.	Claims 1-3, 5-10, and 14-27 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20180306609 to Agarwal et al. [hereinafter Agarwal] in view of US Patent 9311789 to Gwin [hereinafter Gwin].
Regarding claim 1, Agarwal teaches [a] method (Agarwal ¶ 0033) comprising:
receiving, in a cloud-based sensor configuration system (Agarwal ¶ 0055 teaches the computer system 104 (e.g., the cloud or a remote server) or an intermediate node between the sensor assembly 102 and the computer system 104, such as a gateway; see also Agarwal ¶ 0074, which teaches the computer system 104 may be a virtual machine (that is, in a cloud-based sensor configuration system)), sensor data related to a sensor unit of an electronic device (Agarwal, Fig. 5, teaches sensing system including multiple sensor assemblies communicably coupled to a computer system (Examiner annotations in text boxes):

    PNG
    media_image1.png
    787
    691
    media_image1.png
    Greyscale

Agarwal ¶ 0042 teaches [a] featurization module 112 can output the processed raw sensor 110 data in the form of, e.g., a feature vector, to be provided to a machine learning-based classification system, a statistical classification system, and/or a clustering system that utilizes pattern recognition, machine learning techniques (e.g., classifier), logistic regression, decision tree, random forest, or the like, at the computer system 104 (that is, “provided to . . . the computer system 104” is receiving . . . sensor data related to a sensor unit of an electronic device));
generating training set data from the sensor data (Agarwal ¶ 0008 teaches [t]he server utilizes machine learning to characterize received sensor data and/or training data in association with an event or events to learn to detect the occurrence of the designated event(s) (that is, generating training set data from the sensor data));
training a new classifier with a machine learning process using the training set data (Agarwal ¶ 0009 teaches [t]he at least one server of the back end server system is configured to implement the first order virtual sensors, where each of the first order virtual sensors is trained through machine learning to detect, based on the featurized data transmitted from the sensor assembly, an event or condition in the environment of the sensor assembly; Agarwal ¶ 0045 teaches the machine learning module 116 generates a classifier, which is an algorithm that is trained via a machine learning model to assign input to one or more categories based upon the training that the classifier received. In this aspect, the classifier can be trained to identify the occurrence of a given event based upon the grouped, featurized data that is provided to the machine learning module 116 as training data (that is, is training . . . with a machine learning process using the training set data));
generating new configuration data including the new classifier (Agarwal ¶ 0045 teaches the machine learning module 116 can generate a machine learning model to detect correlations between the data and events that have occurred. In one aspect, the machine learning module 116 generate a classifier (that is, generating a new configuration data including the new classifier)); and
outputting . . . data from the cloud-based sensor configuration system to the electronic device (Agarwal ¶ 0086 teaches the computer system 104 can further implement a management module that allows firmware and/or software updates to be transmitted to the sensor assemblies 102. This management module can be controlled via an interface of the client 106, e.g. the GUI. Further, the management module of the interface could allow custom code to be deployed at each sensor assembly 102, as desired by the user (that is, outputting . . . data from the cloud-based sensor configuration system to the electronic device)).
Though Agarwal teaches transmitting firmware and/or software updates to a sensor assembly, Agarwal, however, does not explicitly teach that the “outputting . . . data” is that of “the new configuration data,” which includes the new classifier. 
But Gwin teaches outputting “the new configuration data” that includes the new classifier (Gwin Fig. 7 teaches sensorimotor rehabilitation system 300 including a computer system 302 and sensor system 365 (Examiner annotations in text boxes):

    PNG
    media_image2.png
    569
    911
    media_image2.png
    Greyscale

Gwin 16:50-53 teaches [t]he processing electronics 365 [of the sensor system 365] can include a microprocessor executing firmware or other programmable instructions configured to implement an algorithm for determining one or more characteristics (that is, “algorithm” includes the new classifier and accordingly, is the new configuration data from the cloud-based sensor configuration system to the electronic device); also, Gwin 12:36-46 teaches “generating . . . the new classifier,” where [a] classification method could, for example, include extracting a set of features from a time period of recorded inertial data . . . [that] could then serve as input to an algorithm whose output is a movement type or category, wherein said algorithm was developed (e.g., trained) based on a data set of inertial sensors signals corresponding to known movement types or categories (e.g., training dataset)).
Agarwal and Gwin are from the same or similar field of endeavor. Agarwal teaches a virtual sensor of a sensor assembly. Gwin teaches a sensor assembly that receives an algorithm for classifying sensor features. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify Agarwal pertaining to a virtual sensor with the sensor assembly including a classifier algorithms of Gwin.
The motivation for doing so is because body-worn sensors have tremendous potential for enabling physicians and/or trainers to evaluate body movement under real conditions by quantifying its subcomponents. (Gwin 6:29-34).
Regarding claim 2, the combination of Agarwal and Gwin teaches all of the limitations of claim 1, as described in detail above.
Agarwal teaches -
sensor data includes:
a plurality of feature sets generated from sensor signals of the sensor unit (Agarwal ¶ 0043 teaches The featurization module 112 can determine or extract various features (that is, feature sets) from, for example, the time domain and/or the frequency domain representations ( e.g., by transformation of the time domain representations) of the sensor data (that is, a plurality of feature sets generated from sensor signals of the sensor unit)); and
a plurality of labels each labeling a context of a respective feature set (Agarwal ¶ 0051 teaches the sensing system 100 can be configured to provide labels for the featurized data. The labels can be provided by users and/or generated by the sensing system 100 (that is, a plurality of labels each labeling a context of a respective feature set)), wherein the training set data includes the feature data and the label data (Agarwal ¶ 0053 teaches the feature vectors along with their associated labels may be fed into the machine learning module 116 as the training data for the classifiers (that is, wherein the training set data includes the feature data and the label data)).
Regarding claim 3, the combination of Agarwal and Gwin teaches all of the limitations of claim 1, as described in detail above.
Agarwal teaches -
wherein the new classifier is configured to receive feature sets (Agarwal ¶ 0045 teaches the featurized data can be processed and/or analyzed by a machine learning module 116 of the computer system 104 included in the sensing system 100 (that is, to receive feature sets)) and to classify, for each feature set, a context of the electronic device based on the feature set (Agarwal ¶ 0045 teaches the machine learning module 116 can generate a machine learning model to detect correlations between the data and events that have occurred (that is, to classify, for each feature set, a context of the electronic device based on the feature set)).
Regarding claim 5, the combination of Agarwal and Gwin teaches all of the limitations of claim 1, as described in detail above.
Agarwal teaches -
comprising selecting new filter settings for a filter of the sensor unit based on the sensor data (Agarwal ¶ 0043 teaches the number and/or types of features extracted from the raw sensor data and/or transmitted to the computer system 104 by the featurization module 112 can be based on, for example, the sample rate, the types of sensors, user input, or the like (that is, affecting the “number and/or types of features” of the “raw sensor data” is selecting new filter settings for a filter of the sensor unit based on the sensor data)), wherein the new configuration data includes the new filter settings (Agarwal ¶ 0086 teaches the computer system 104 can further implement a management module that allows firmware and/or software updates to be transmitted to the sensor assemblies 102. This management module can be controlled via an interface of the client 106, e.g. the GUI. Further, the management module of the interface could allow custom code to be deployed at each sensor assembly 102, as desired by the user (that is, outputting the data is to include the new filter settings)).
Regarding claim 6, the combination of Agarwal and Gwin teaches all of the limitations of claim 1, as described in detail above. 
Agarwal teaches -
selecting new feature set generation settings for an arithmetic logic unit of the sensor unit in accordance with the new classifier (Agarwal ¶ 0042 teaches the sensor assembly 102 further includes a featurization module 112 (which can be implemented with firmware executed by a microcontroller(s) or other programmable circuit(s) of the sensor assembly 102)
[Examiner notes that “microcontroller(s)” consist of three main components viz., an Arithmetic and Logic Unit (ALU), a Random Access Memory (RAM) and a Read Only Memory (ROM).1]), wherein the new configuration data includes the new feature set generation settings (Agarwal ¶ 0043 teaches can determine or extract various features from, for example, the time domain and/or the frequency domain representations (e.g., by transformation of the time domain representations) of the sensor data. The features from the raw data from the sensors 110 can be extracted utilizing a number of different techniques (that is, a “number of different techniques” selecting new feature set generation settings for an arithmetic logic unit of the sensor unit in accordance with the new classifier)).
Regarding claim 7, the combination of Agarwal and Gwin teaches all of the limitations of claim 1, as described in detail above.
Agarwal teaches -
further comprising selecting new sampling rate data for the sensor unit based on the sensor data, wherein the new configuration data includes the new sampling rate data (Agarwal ¶ 0043 teaches features from the raw data from the sensors 110 can be extracted utilizing a number of different techniques, which can vary according to sample rate at which the sensor data was collected or the particular type of sensors 110. Furthermore, the number and/or types of features extracted from the raw sensor data and/or transmitted to the computer system 104 by the featurization module 112 can be based on, for example, the sample rate, the types of sensors, user input, or the like (that is, selecting new sampling rate data for the sensor unit based on the sensor data, wherein the new configuration data includes the new sampling rate data)).
Regarding claim 8, the combination of Agarwal and Gwin teaches all of the limitations of claim 7, as described in detail above.
Agarwal teaches -
replacing, in the sensor unit, current configuration data of the sensor unit with the new configuration data, wherein the current configuration data includes a current classifier (Agarwal ¶ 0086 teaches the computer system 104 can further implement a management module that allows firmware and/or software updates (that is, “update”2 is replacing) to be transmitted to the sensor assemblies 102. This management module can be controlled via an interface of the client 106, e.g. the GUI. Further, the management module of the interface could allow custom code to be deployed at each sensor assembly 102, as desired by the user (that is, outputting . . . data from the cloud-based sensor configuration system to the electronic device)).
Regarding claim 9, the combination of Agarwal and Gwin teaches all of the limitations of claim 1, as described in detail above. 
Agarwal teaches -
wherein the classifier includes a decision tree model (Agarwal ¶ 0042 teaches featurization module 112 can output the processed raw sensor 110 data in the form of, e.g., a feature vector, to be provided to a machine learning-based classification system, a statistical classification system, and/or a clustering system that utilizes pattern recognition, machine learning techniques (e.g., classifier), logistic regression, decision tree, random forest, or the like, at the computer system 104 (that is, the classifier includes a decision tree model)).
Regarding claim 14, Agarwal teaches [a] method (Agarwal ¶ 0033), comprising:
generating sensor signals with a sensor unit of an electronic device (Agarwal ¶ 0042 teaches [a] sensor assembly 102 (that is, an electronic device) further includes a featurization module 112 (which can be implemented with firmware executed by a microcontroller(s) or other programmable circuit(s) of the sensor assembly 102) that processes and converts raw data (that is, generating sensor signals) from the sensors 110 into various forms of processed data and extracts measurable properties or characteristics of the data, i.e., features (that is, “raw data” is generating sensor signals with a sensor unit of an electronic device));
generating feature sets from the sensor signals by processing the sensor signals with the sensor unit in accordance with configuration data of the sensor unit (Agarwal ¶ 0042 teaches [t]he featurization module 112 (that is, sensor unit) can output the processed raw sensor 110 data in the form of, e.g., a feature vector (that is, feature sets), to be provided to a machine learning-based classification system (that is, generating feature sets from the sensor signals by processing the sensor signals with the sensor unit in accordance with configuration data of the sensor unit));
classifying the feature sets by passing the feature sets through a classifier of the sensor unit (Agarwal ¶ 0042 teaches a feature vector, to be provided to a machine learning-based classification system, a statistical classification system, and/or a clustering system that utilizes pattern recognition, machine learning techniques (e.g., classifier), logistic regression, decision tree, random forest, or the like, at the computer system 104 (that is, classifying the feature sets); Agarwal ¶ 0035 teaches the sensing system 100 is configured to train and implement one or more virtual sensors 118, which are machine learning based classification systems or algorithms trained to detect particular events to which the virtual sensors 118 are assigned as correlated to the data sensed by the sensors 110 of the sensor assembly 102 and/or other virtual sensors 118 (that is, by passing the feature sets through a classifier of the sensor unit)
[Examiner notes that a “virtual sensor 118” provides a classifier of the sensor unit]);
outputting, from the electronic device to a cloud-based sensor configuration system (Agarwal ¶ 0055 teaches the computer system 104 (e.g., the cloud or a remote server) or an intermediate node between the sensor assembly 102 and the computer system 104, such as a gateway; see also Agarwal ¶ 0074, which teaches the computer system 104 may be a virtual machine (that is, in a cloud-based sensor configuration system)), sensor data based on the sensor signals (Agarwal ¶ 0058 teaches the virtual sensor 118 can receive and/or subscribe to the data streams from the sensors 110 (i.e., the data streams are transmitted to or pulled by the virtual sensors 118) that were activated in accordance with the event (that is, outputting, from the electronic device to a cloud-based sensor configuration system, sensor data based on the sensor signals));
* * *
and replacing the classifier with the new classifier (Agarwal ¶ 0086 teaches the computer system 104 can further implement a management module that allows firmware and/or software updates (that is, “update”3 is replacing) to be transmitted to the sensor assemblies 102. This management module can be controlled via an interface of the client 106, e.g. the GUI. Further, the management module of the interface could allow custom code to be deployed at each sensor assembly 102, as desired by the user).
Though Agarwal teaches transmitting firmware and/or software updates to a sensor assembly, Agarwal, however, does not explicitly teach -
* * *
receiving, in the electronic device, a new classifier based on the sensor data; and
* * *
But Gwin teaches -
* * *
receiving, in the electronic device, a new classifier based on the sensor data (Gwin Fig. 7 teaches sensorimotor rehabilitation system 300 including a computer system 302 and sensor system 365 (Examiner annotations in text boxes):

    PNG
    media_image3.png
    568
    916
    media_image3.png
    Greyscale

Gwin 16:50-53 teaches [t]he processing electronics 365 [of the sensor system 365] can include a microprocessor executing firmware or other programmable instructions configured to implement an algorithm for determining one or more characteristics (that is, “algorithm” includes the new classifier and accordingly, is the new configuration data from the cloud-based sensor configuration system to the electronic device); also, Gwin 12:36-46 teaches “a new classifier,” where [a] classification method could, for example, include extracting a set of features from a time period of recorded inertial data . . . [that] could then serve as input to an algorithm whose output is a movement type or category, wherein said algorithm was developed (e.g., trained) based on a data set of inertial sensors signals corresponding to known movement types or categories (receiving, in the electronic device, a new classifier based on the sensor data)); and
* * *
Agarwal and Gwin are from the same or similar field of endeavor. Agarwal teaches a virtual sensor of a sensor assembly. Gwin teaches a sensor assembly that receives an algorithm for classifying sensor features. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify Agarwal pertaining to a virtual sensor with the sensor assembly including a classifier algorithms of Gwin.
The motivation for doing so is because body-worn sensors have tremendous potential for enabling physicians and/or trainers to evaluate body movement under real conditions by quantifying its subcomponents. (Gwin 6:29-34).
Regarding claim 15, the combination of Agarwal and Gwin teaches all of the limitations of claim 14, as described in detail above. 
Agarwal teaches -
wherein the sensor data includes the feature sets (Agarwal ¶ 0042 teaches the sensor assembly 102) that processes and converts raw data from the sensors 110 into various forms of processed data and extracts measurable properties or characteristics of the data, i.e., features. The featurization module 112 can output the processed raw sensor 110 data in the form of, e.g., a feature vector (that is, the sensor data includes the feature sets)).
Regarding claim 16, the combination of Agarwal and Gwin teaches all of the limitations of claim 14, as described in detail above. 
Agarwal teaches -
generating, with the electronic device, a respective label for each respective feature set with the electronic device (Agarwal ¶ 0051 teaches the sensing system 100 can be configured to provide labels for the featurized data. The labels can be provided by users and/or generated by the sensing system 100 (that is, generating, with the electronic device, a respective label for each respective feature set with the electronic device)), wherein the sensor data includes the labels (Agarwal ¶ 0053 teaches the feature vectors along with their associated labels may be fed into the machine learning module 116 as the training data for the classifiers (that is, wherein the sensor data includes the labels)).
Regarding claim 17, the combination of Agarwal and Gwin teaches all of the limitations of claim 14, as described in detail above. 
receiving new configuration data from the cloud-based sensor configuration system; and replacing the configuration data of the sensor unit with the new configuration data (Agarwal ¶ 0086 teaches the computer system 104 can further implement a management module that allows firmware and/or software updates (that is, “update”4 is replacing) to be transmitted to the sensor assemblies 102. This management module can be controlled via an interface of the client 106, e.g. the GUI. Further, the management module of the interface could allow custom code to be deployed at each sensor assembly 102, as desired by the user (that is, receiving new configuration data from the cloud-based sensor configuration system; and replacing the configuration data of the sensor unit with the new configuration data)).
Regarding claim 17, the combination of Agarwal and Gwin teaches all of the limitations of claim 18, as described in detail above. 
wherein the new configuration data includes one or more of:
filter parameters for a filter of the sensor unit (Agarwal ¶ 0043 teaches the number and/or types of features extracted from the raw sensor data and/or transmitted to the computer system 104 by the featurization module 112 can be based on, for example, the sample rate, the types of sensors, user input, or the like (that is, affecting the “number and/or types of features” of the “raw sensor data” is filter parameters for a filter of the sensor unit));
a sampling rate for sampling the sensor signals of the sensor unit (Agarwal ¶ 0043 teaches features from the raw data from the sensors 110 can be extracted utilizing a number of different techniques, which can vary according to sample rate at which the sensor data was collected or the particular type of sensors 110. Furthermore, the number and/or types of features extracted from the raw sensor data and/or transmitted to the computer system 104 by the featurization module 112 can be based on, for example, the sample rate, the types of sensors, user input, or the like (that is, a sampling rate for sampling the sensor signals of the sensor unit)); and
a window size indicating a time length for gathering sensor signals for each feature set (Agarwal ¶ 0042 teaches the data from one or more high sample rate sensors of the sensor assembly 102 can be featurized by transforming the data into a spectral representation via a sliding window (that is, a window size) Fast Fourier Transform (FFT) (e.g., 256 samples, 10% overlapping) at a particular rate (e.g., 10 Hz), with phase information either utilized or discarded (that is, a window size indicating a time length for gathering sensor signals for each feature set)).
Regarding claim 19, Agarwal teaches [an] electronic device, comprising:
a sensor unit including a classifier, wherein the sensor unit is configured to generate sensor signals, to generate features sets by processing the sensor signals, and to classify the feature sets by passing the feature sets through the classifier (Agarwal, Fig. 5, teaches a sensing system including multiple sensor assemblies communicably coupled to a computer system (Examiner annotations in text boxes):

    PNG
    media_image4.png
    646
    526
    media_image4.png
    Greyscale

Agarwal ¶ 0034 teaches the sensor assembly 102 (that is, a sensor unit) can be communicably connected via a network; Agarwal ¶ 0042 the sensor assembly 102 further includes a featurization module 112 (which can be implemented with firmware executed by a microcontroller(s) or other programmable circuit(s) of the sensor assembly 102) that processes and converts raw data from the sensors 110 into various forms of processed data and extracts measurable properties or characteristics of the data, i.e., features (that is, wherein the sensor unit is configured to generate sensor signals, to generate features sets by processing the sensor signals); Agarwal ¶ 0058 teaches upon the machine learning module 116 completing the training of the virtual sensor 118 with respect to an event, the virtual sensor 118 can receive and/or subscribe to the data streams from the sensors 110 (i.e., the data streams are transmitted to or pulled by the virtual sensors 118 (that is, “virtual sensor” of the sensor assembly is a sensor unit including a classifier)) that were activated in accordance with the event (i.e., the sensors 110 that were correlated with the event) (that is, a sensor unit including a classifier . . . to classify the feature sets by passing the feature sets through the classifier));
a cloud communication interface (Agarwal ¶ 0071 teaches the sensor assembly 102 can include an appropriate network interface for connecting to the data communication network 108 such as, for example, a W-Fi network interface controller (that is, a cloud communication interface)) configured to output, to a cloud-based sensor configuration system (Agarwal ¶ 0055 teaches the computer system 104 (e.g., the cloud or a remote server) or an intermediate node between the sensor assembly 102 and the computer system 104, such as a gateway; see also Agarwal ¶ 0074, which teaches the computer system 104 may be a virtual machine (that is, in a cloud-based sensor configuration system)), sensor data based on the sensor signals (Agarwal ¶ 0043 teaches [t]he features from the raw data (that is, sensor data based on the sensor signals) from the sensors 110 can be extracted utilizing a number of different techniques,) and to receive, from the cloud-based sensor configuration system, new configuration data including a new classifier based on the sensor data (Agarwal ¶ 0045 teaches the machine learning module 116 can generate a machine learning model to detect correlations between the data and events that have occurred (t. In one aspect, the machine learning module 116 generate a classifier (that is, to receive, from the cloud-based sensor configuration system, new configuration data including a new classifier based on the sensor data)); and
a sensor manager configured to replace the classifier of the sensor unit with the new classifier (Agarwal ¶ 0086 teaches the computer system 104 can further implement a management module (that is, a sensor manager) that allows firmware and/or software updates (that is, “update”5 is to replace) to be transmitted to the sensor assemblies 102. This management module can be controlled via an interface of the client 106, e.g. the GUI. Further, the management module of the interface could allow custom code to be deployed at each sensor assembly 102, as desired by the user (that is, a sensor manager configured to replace the classifier of the sensor unit with the new classifier)).
Regarding claim 20, the combination of Agarwal and Gwin teaches all of the limitations of claim 19, as described in detail above. 
Agarwal teaches -
wherein the sensor unit is a motion sensor unit including one or more motion sensors, wherein the sensor signals are motion sensor signals (Agarwal ¶ 0127 teaches sensors may comprise passive and/or active sensors. Examples of passive sensors are an infrared radiation sensor, an ambient light color sensor, an ambient light intensity sensor, a magnetic field sensor, a temperature sensor, an ambient pressure sensor, a humidity sensor, a vibration sensor (that is, a motion sensor unit including one or more motion sensors, wherein the sensor signals are motion sensor signals), an external device communication sensor, a motion sensor, an acoustic sensor, an indoor air quality sensor, a chemical sensor, a vision sensor, and an electromagnetic interference sensor).
Regarding claim 21, the combination of Agarwal and Gwin teaches all of the limitations of claim 19, as described above in detail. 
Agarwal teaches -
wherein the sensor data includes the feature sets and a respective label for each feature set (Agarwal ¶ 0051 teaches the sensing system 100 can be configured to provide labels for the featurized data. The labels can be provided by users and/or generated by the sensing system 100 (that is, the sensor data includes the feature sets and a respective label for each feature set)).
Regarding claim 22, the combination of Agarwal and Gwin teaches all of the limitations of claim 21, as described above in detail.
Agarwal teaches -
wherein the sensor manager is configured to generate the labels, wherein each label corresponds to a classification of the corresponding feature set (Agarwal ¶ 0051 teaches the machine learning module 116, in one aspect where the machine learning module 116 utilizes supervised learning, the sensing system 100 can be configured to provide labels for the featurized data (that is, to generate the labels, wherein each label corresponds to a classification of the corresponding feature set). The labels can be provided by users and/or generated by the sensing system 100).
Regarding claim 23, the combination of Agarwal and Gwin teaches all of the limitations of claim 19, as described above in detail. 
Agarwal teaches -
wherein the sensor unit includes a configurable filter, wherein the new configuration data includes filter settings for the configurable filter (Agarwal ¶ 0043 teaches the number and/or types of features extracted from the raw sensor data and/or transmitted to the computer system 104 by the featurization module 112 can be based on, for example, the sample rate, the types of sensors, user input, or the like (that is, affecting the “number and/or types of features” of the “raw sensor data” is the sensor unit includes a configurable filter, wherein the new configuration data includes filter settings for the configurable filter)).
Regarding claim 24, the combination of Agarwal and Gwin teaches all of the limitations of claim 19, as described in detail above. 
Agarwal teaches -
wherein the new configuration data includes sampling rate configuration data for the sensor unit (Agarwal ¶ 0043 teaches features from the raw data from the sensors 110 can be extracted utilizing a number of different techniques, which can vary according to sample rate at which the sensor data was collected or the particular type of sensors 110. Furthermore, the number and/or types of features extracted from the raw sensor data and/or transmitted to the computer system 104 by the featurization module 112 can be based on, for example, the sample rate, the types of sensors, user input, or the like (that is, wherein the new configuration data includes sampling rate configuration data for the sensor unit)).
Regarding claim 25, Agarwal teaches [a] method (Agarwal ¶ 0033), comprising:
generating sensor signals with a sensor unit of an electronic device;
generating feature sets with the sensor unit based on the sensor signals (Agarwal ¶ 0042 teaches the sensor assembly 102 further includes a featurization module 112 (which can be implemented with firmware executed by a microcontroller(s) or other programmable circuit(s) of the sensor assembly 102) that processes and converts raw data from the sensors 110 into various forms of processed data and extracts measurable properties or characteristics of the data, i.e., features (that is, generating sensor signals with a sensor unit of an electronic device; generating feature sets with the sensor unit based on the sensor signals));
classifying the features sets with a classifier of the sensor unit (Agarwal ¶ 0045 teaches the machine learning module 116 generates a classifier, which is an algorithm that is trained via a machine learning model to assign input to one or more categories based upon the training that the classifier received. In this aspect, the classifier can be trained to identify the occurrence of a given event based upon the grouped, featurized data that is provided to the machine learning module 116 as training data (that is, the “classifier” is classifying the features sets with a classifier of the sensor unit));
sending, to a cloud-based sensor configuration system (Agarwal ¶ 0055 teaches the computer system 104 (e.g., the cloud or a remote server) or an intermediate node between the sensor assembly 102 and the computer system 104, such as a gateway; see also Agarwal ¶ 0074, which teaches the computer system 104 may be a virtual machine (that is, a cloud-based sensor configuration system)), sensor data from the electronic device based on the sensor signals ((Agarwal, Fig. 5, teaches sensing system including multiple sensor assemblies communicably coupled to a computer system (Examiner annotations in text boxes):

    PNG
    media_image1.png
    787
    691
    media_image1.png
    Greyscale

(that is, sending . . . sensor data from the electronic device based on the sensor signals));
generating, with the cloud-based sensor configuration system, a new classifier based on the sensor data (Agarwal ¶ 0045 teaches the machine learning module 116 can generate a machine learning model to detect correlations between the data and events that have occurred (t. In one aspect, the machine learning module 116 generate a classifier (that is, generating, with the cloud-based sensor configuration system, a new classifier based on the sensor data));
* * *
and replacing the classifier of the sensor unit with the new classifier (Agarwal ¶ 0086 teaches the computer system 104 can further implement a management module that allows firmware and/or software updates (that is, “update”6 is replacing) to be transmitted to the sensor assemblies 102. This management module can be controlled via an interface of the client 106, e.g. the GUI. Further, the management module of the interface could allow custom code to be deployed at each sensor assembly 102, as desired by the user (that is, replacing the classifier of the sensor unit with the new classifier)).
Though Agarwal teaches transmitting firmware and/or software updates to a sensor assembly, Agarwal, however, does not explicitly teach -
* * *
outputting the new classifier to the electronic device from the cloud-based sensor configuration system; and
* * *
But Gwin teaches -
* * *
outputting the new classifier to the electronic device from the cloud-based sensor configuration system (Gwin Fig. 7 teaches sensorimotor rehabilitation system 300 including a computer system 302 and sensor system 365 (Examiner annotations in text boxes):

    PNG
    media_image2.png
    569
    911
    media_image2.png
    Greyscale

Gwin 16:50-53 teaches [t]he processing electronics 365 [of the sensor system 365] can include a microprocessor executing firmware or other programmable instructions configured to implement an algorithm for determining one or more characteristics (that is, “algorithm” includes the new classifier and accordingly, is outputting the new classifier to the electronic device from the cloud-based sensor configuration system); also, Gwin 12:36-46 teaches “generating . . . the new classifier,” where [a] classification method could, for example, include extracting a set of features from a time period of recorded inertial data . . . [that] could then serve as input to an algorithm whose output is a movement type or category, wherein said algorithm was developed (e.g., trained) based on a data set of inertial sensors signals corresponding to known movement types or categories (e.g., training dataset)); and
* * *
Agarwal and Gwin are from the same or similar field of endeavor. Agarwal teaches a virtual sensor of a sensor assembly. Gwin teaches a sensor assembly that receives an algorithm for classifying sensor features. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify Agarwal pertaining to a virtual sensor with the sensor assembly including a classifier algorithms of Gwin.
The motivation for doing so is because body-worn sensors have tremendous potential for enabling physicians and/or trainers to evaluate body movement under real conditions by quantifying its subcomponents. (Gwin 6:29-34).
Regarding claim 26, the combination of Agarwal and Gwin teaches all of the limitations of claim 25, as described in detail above. 
Agarwal teaches -
wherein the electronic device is a smart phone (Agarwal ¶ 0109 teaches the sensor assembly 102 includes a wireless communication circuit (e.g., Wi-Fi, Bluetooth, radio frequency identification, or the like), the sensing system 100 can authenticate a user based upon their mobile electronic devices (e.g., smart phone, wearables, and other such devices) (that is, a smart phone)).
Regarding claim 27, the combination of Agarwal and Gwin teaches all of the limitations of claim 26, as described in detail above. 
Gwin teaches -
wherein the electronic device is a smart watch (Gwin 2:26-44 teaches wearable sensors positioned on a lower extremity (e.g., leg, shank, foot, etc.). In some embodiments, the one or more wearable sensors can be shaped and sized to have a form factor of a bracelet (e.g., one instrumented or sensor bracelet on each wrist). In some embodiments, the one or more wearable sensors can be shaped and sized to have a form factor of a watch (e.g., one instrumented or sensor watch on each wrist) (that is, a smart watch)).
13.	Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20180306609 to Agarwal et al. [hereinafter Agarwal] in view of US Patent 9311789 to Gwin [hereinafter Gwin] and US Published Application 20190188846 to Tamai [hereinafter Tamai].
Regarding claim 4, the combination of Agarwal and Gwin teaches all of the limitations of claim 3, as described in detail above. 
Agarwal teaches -
further comprising:
measuring an accuracy of the new classifier (Agarwal ¶ 0045 teaches the machine learning module 116 can assess the informational power of different sensor channels and may select appropriate thresholds for optimal accuracy in characterizing the training data (that is, measuring an accuracy of the new classifier));
* * *
Though Agarwal and Gwin teach the features of machine learning based classifiers for reconfigurable sensors, the combination of Agarwal and Gwin, however, does not explicitly teach -
* * *
comparing an accuracy of the new classifier to an accuracy of a current classifier currently installed in the sensor unit; and
selecting the new classifier to be included in the new configuration data based, in part, on the comparison of the accuracy of the new classifier to the accuracy of the current classifier.
But Tamai teaches -
* * *
comparing an accuracy of the new classifier to an accuracy of a current classifier currently installed in the sensor unit (Tamai ¶ 0068 teaches measurement unit 520 measures the identification accuracy and the execution time of each of the classifiers 5011-501N for a specific object of inspection; Tamai ¶ 0105 teaches the selection unit 540 selects the classifier 501 with the highest defect identification rate (S106) (that is, to reach the “highest” is comparing an accuracy of the new classifier to an accuracy of a current classifier currently installed in the sensor unit)); and
selecting the new classifier to be included in the new configuration data based, in part, on the comparison of the accuracy of the new classifier to the accuracy of the current classifier (Tamai ¶ 0069 teaches [a] selection unit 540 selects, as the classifier 501 to be executed by the image processing apparatus 200, a classifier 501 (that is, selecting the new classifier to be included in the new configuration data) whose execution time meets a predetermined condition from the classifiers 501 whose identification accuracy measured by the measurement unit 520 falls within a predetermined allowable range (that is, based, in part, on the comparison of the accuracy of the new classifier to the accuracy of the current classifier)).
Agarwal, Gwin and Tamai are from the same or similar field of endeavor. Agarwal teaches a virtual sensor of a sensor assembly. Gwin teaches a sensor assembly that receives an algorithm for classifying sensor features. Tamai teaches an image processing apparatus including a classifier database with a plurality of classifiers. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Agarwal and Gwin pertaining to a virtual sensor and classifier algorithms with the image processing classifier selection of Tamai.
The motivation for doing so is to provide a classifier that meets the user's needs in terms of identification accuracy and execution time. (Tamai ¶ 0123).
14.	Claims 10-13 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20180306609 to Agarwal et al. [hereinafter Agarwal] in view of US Published Application 20190188846 to Tamai [hereinafter Tamai].
Regarding claim 10, Agarwal teaches [a] method, comprising:
receiving, in a cloud based sensor configuration system (Agarwal ¶ 0055 teaches the computer system 104 (e.g., the cloud or a remote server) or an intermediate node between the sensor assembly 102 and the computer system 104, such as a gateway; see also Agarwal ¶ 0074, which teaches the computer system 104 may be a virtual machine (that is, in a cloud-based sensor configuration system)), sensor data of a sensor unit of an electronic device (Agarwal, Fig. 5, teaches sensing system including multiple sensor assemblies communicably coupled to a computer system (Examiner annotations in text boxes):

    PNG
    media_image1.png
    787
    691
    media_image1.png
    Greyscale

Agarwal ¶ 0042 teaches [a] featurization module 112 can output the processed raw sensor 110 data in the form of, e.g., a feature vector, to be provided to a machine learning-based classification system, a statistical classification system, and/or a clustering system that utilizes pattern recognition, machine learning techniques (e.g., classifier), logistic regression, decision tree, random forest, or the like, at the computer system 104 (that is, “provided to . . . the computer system 104” is receiving . . . sensor data related to a sensor unit of an electronic device));
generating training set data from the sensor data (Agarwal ¶ 0008 teaches [t]he server utilizes machine learning to characterize received sensor data and/or training data in association with an event or events to learn to detect the occurrence of the designated event(s) (that is, generating training set data from the sensor data));
training a plurality of new classifiers with one or more machine learning processes using the training set data (Agarwal ¶ 0009 teaches [t]he at least one server of the back end server system is configured to implement the first order virtual sensors, where each of the first order virtual sensors is trained through machine learning to detect, based on the featurized data transmitted from the sensor assembly, an event or condition in the environment of the sensor assembly; Agarwal ¶ 0045 teaches the machine learning module 116 generates a classifier, which is an algorithm that is trained via a machine learning model to assign input to one or more categories based upon the training that the classifier received. In this aspect, the classifier can be trained to identify the occurrence of a given event based upon the grouped, featurized data that is provided to the machine learning module 116 as training data (that is, is training . . . with a machine learning process using the training set data); further, Agarwal ¶ 0047 teaches multiple classifiers, where In one aspect, the machine learning module 116 comprises an ensemble classification model utilizing, e.g., an algebraic combination technique or a voting (plurality) combination technique. Ensemble classifications models can promote robustness against false positives, while supporting the ability to detect simultaneous events (that is, the multiple classifiers are a plurality of new classifiers));
* * *
Though Agarwal teach the features of machine learning based classifiers for reconfigurable sensors, Agarwal, however, does not explicitly teach -
* * *
comparing accuracies of the new classifiers with each other;
selecting one of the new classifiers based, at least in part, on the accuracies of the new classifiers; and
and outputting the selected new classifier to the electronic device.
But Tamai teaches -
* * *
comparing accuracies of the new classifiers with each other (Tamai ¶ 0068 teaches measurement unit 520 measures the identification accuracy and the execution time of each of the classifiers 5011-501N for a specific object of inspection; Tamai ¶ 0105 teaches the selection unit 540 selects the classifier 501 with the highest defect identification rate (S106) (that is, to reach the “highest” is comparing accuracies of the new classifiers with each other));
selecting one of the new classifiers based, at least in part, on the accuracies of the new classifiers (Tamai ¶ 0069 teaches [a] selection unit 540 selects, as the classifier 501 to be executed by the image processing apparatus 200, a classifier 501 (that is, selecting one of the new classifiers) whose execution time meets a predetermined condition from the classifiers 501 whose identification accuracy measured by the measurement unit 520 falls within a predetermined allowable range (that is, based, at least in part, on the accuracies of the new classifiers)); and
and outputting the selected new classifier to the electronic device (Tamai ¶¶ 0130-31 teaches a selection unit (540) configured to select a classifier (501) . . . ; and a setting unit (550) configured to perform setting (that is, outputting) to cause the selected classifier (501) to operate on an identification apparatus (200) (that is, to the electronic device)).
Agarwal and Tamai are from the same or similar field of endeavor. Agarwal teaches a virtual sensor of a sensor assembly. Tamai teaches an image processing apparatus including a classifier database with a plurality of classifiers. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the teachings of Agarwal pertaining to a virtual sensor and classifier algorithms with the image processing classifier selection of Tamai.
The motivation for doing so is to be able to provide a classifier that meets the user's needs in terms of identification accuracy and execution time. (Tamai ¶ 0123).
Regarding claim 11, the combination of Agarwal and Tamai teaches all of the limitations of claim 10, as described in detail above.
Agarwal teaches -
wherein the selected new classifier is configured to receive input feature sets having different a different number of features than a current classifier currently installed in the sensor unit (Agarwal ¶ 0043 teaches the number and/or types of features extracted from the raw sensor data and/or transmitted to the computer system 104 by the featurization module 112 can be based on, for example, the sample rate, the types of sensors, user input, or the like. In various aspects, the number and/or types of features extracted by the featurization module 112 can be controlled by the featurization module 112 itself, the computer system 104, a client 106 (FIG. 5), and/or another system or device that is part of the sensing system 100 or can access the sensing system 100 (that is, input feature sets having different a different number of features than a current classifier currently installed in the sensor unit); Agarwal ¶ 0045 teaches the classifier can be trained to identify the occurrence of a given event based upon the grouped, featurized data that is provided to the machine learning module 116 as training data. In training the classifier to identify an event, the machine learning module 116 can assess the informational power of different sensor channels and may select appropriate thresholds for optimal accuracy in characterizing the training data (that is, different selections of featurized data comports to “training date, which is the selected new classifier is configured to receive input feature sets having different a different number of features)).
Regarding claim 12, the combination of Agarwal and Tamai teaches all of the limitations of claim 10, as described in detail above.
Agarwal teaches -
the selected new classifier is configured to receive features sets generated from sensor signals of the sensor unit (Agarwal ¶ 0045 teaches the featurized data can be processed and/or analyzed by a machine learning module 116 of the computer system 104 included in the sensing system 100 (that is, to receive feature sets)) and to classify, for each feature set, a context of the electronic device (Agarwal ¶ 0045 teaches the machine learning module 116 can generate a machine learning model to detect correlations between the data and events that have occurred (that is, to classify, for each feature set, a context of the electronic device)).
Regarding claim 13, the combination Agarwal and Tamai teaches all of the limitations of claim 10, as described in detail above.
Agarwal teaches -
further comprising maintaining a staging buffer (Agarwal ¶ 0105 teaches all data for each sensor stream is continuously buffered in an onboard buffer (e.g., a buffer onboard the sensor assembly 102), with each sensor reading timestamped according to the clock 127 synchronized across the sensing system 100 network (that is, an “onboard buffer” is a maintaining a staging buffer)) and a global data buffer (Agarwal ¶ 0083 teaches [t]his buffered data can be stored on the internal memory of the microprocessor on the sensor assembly 102 or an external memory module connected to the sensor assembly 102 (that is, “internal memory” and/or “external memory module” are a global data buffer)).
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(US Published Application 20190258807 to DiMaggio et al.) teaches Furthermore, the adjustment module can be configured to automatically adjust the device attributes or the device components to match at least some another device attributes or another device components to decrease the security vulnerability score.
(Daniele et al., “Reconfigurable Sensor Systems Integrated with Artificial Intelligence and Data Harnessing to Enable Personalized Medicine,” NSF Workshop (March 2019)) teaches determine future strategies for advancing the fundamental understanding and engineering of reconfigurable sensor systems by integrating hardware with data harnessing, real-time learning, and artificial intelligence capabilities.
16.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.S./
Examiner, Art Unit 2122

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Navalgund et al., “Design, Development and Implementation of ALU, RAM and ROM for 8051 Microcontroller on FPGA using VHDL,” IJCA (2013), at Abstract.
        2 The Authoritative Dictionary of IEEE Standards Terms, at p. 1240 (“update” is to replace data in a storage device or on a data medium. See also: read; delete; write.)
        3 The Authoritative Dictionary of IEEE Standards Terms, at p. 1240 (“update” is to replace data in a storage device or on a data medium. See also: read; delete; write.)
        4 The Authoritative Dictionary of IEEE Standards Terms, at p. 1240 (“update” is to replace data in a storage device or on a data medium. See also: read; delete; write.)
        5 The Authoritative Dictionary of IEEE Standards Terms, at p. 1240 (“update” is to replace data in a storage device or on a data medium. See also: read; delete; write.)
        6 The Authoritative Dictionary of IEEE Standards Terms, at p. 1240 (“update” is to replace data in a storage device or on a data medium. See also: read; delete; write.)